UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1814


ROMAN TIFFER,

                  Plaintiff – Appellant,

             v.

WORKERS COMPENSATION; LIBERTY MUTUAL INSURANCE CORPORATION;
ABACUS CORPORATION; THE CIRCUIT COURT FOR BALTIMORE CITY,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-01550-WDQ)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roman Tiffer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roman    Tiffer        appeals      the     district           court’s      order

dismissing    his    civil        action       for    lack        of      subject     matter

jurisdiction.        We     have     reviewed         the        record    and      find     no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Tiffer v. Workers Comp., No. 1:09-cv-

01550-WDQ    (D.    Md.    June    19,     2009).           We    dispense       with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    AFFIRMED




                                           2